
	
		III
		111th CONGRESS
		1st Session
		S. RES. 250
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in People of the State of California v. Amir
		  Shervin.
	
	
		Whereas, in the case of People of the State
			 of California v. Amir Shervin, No. 05–221878, pending in Superior Court in
			 Alameda County, California, the prosecution has sought testimony from Eric
			 Vizcaino, an employee of Senator Barbara Boxer;
		Whereas, pursuant to sections 703(a) and
			 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and
			 288c(a)(2), the Senate may direct its counsel to represent an employee of the
			 Senate with respect to any subpoena, order, or request for testimony relating
			 to their official responsibilities;
		Whereas, by the privileges of the Senate of
			 the United States and rule XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence
			 under the control or in the possession of the Senate may promote the
			 administration of justice, the Senate will take such action as will promote the
			 ends of justice consistent with the privileges of the Senate: Now, therefore,
			 be it
		
	
		That Eric Vizcaino and any other employee
			 of Senator Boxer's office from whom testimony may be necessary are authorized
			 to testify in the case of People of the State of California v. Amir Shervin,
			 except concerning matters for which a privilege should be asserted.
		2.The
			 Senate Legal Counsel is authorized to represent employees of Senator Boxer's
			 office in connection with the testimony authorized in section one of this
			 resolution.
		
